                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE

   UNITED STATES OF AMERICA,                    )
                                                )
                 Plaintiff,                     )
                                                )
   v.                                           )      No.    3:09-CR-93-TAV-DCP-1
                                                )
   DENNIS R. BOLZE,                             )
                                                )
                 Defendant.                     )


                         MEMORANDUM OPINION AND ORDER

          Defendant believes himself entitled to compassionate release under 18 U.S.C.

   § 3582(c)(1)(A) [Docs. 164, 166]. However, as the government argues in opposition [Doc.

   167], defendant has failed to exhaust his administrative rights, which is a mandatory

   prerequisite to considering the merits of his request. Accordingly, the Court must DENY

   defendant’s motion and supplementary motion with leave to refile when he has satisfied

   the statutory exhaustion requirement. Defendant’s related motion to appoint counsel

   [Doc. 168] will be DENIED as moot.

   I.     Background

          The Court incorporates by reference its summary of the background of this case in

   its memorandum opinion ruling on defendant’s motion to vacate, set aside, or correct his

   sentence pursuant to 28 U.S.C. § 2255 [Doc. 145]. However, for the purpose of the instant

   motion, it notes that defendant pled guilty in November 2009 to three counts of wire fraud,

   in violation of 18 U.S.C. § 1343, and three counts of money laundering, in violation of

   18 U.S.C. § 1957 [Doc. 43 p. 1–2]. These charges arose out of defendant’s execution of a



Case 3:09-cr-00093-TAV-CCS Document 171 Filed 05/12/20 Page 1 of 12 PageID #: 3301
   fraudulent investment scheme through two Nevada corporations he owned and operated,

   Centurion Asset Management, Inc. (“CAM”) and Advanced Trading Services, Inc.

   (“ATS”) [Doc. 145 p. 2]. Defendant ultimately admitted that he received more than $21

   million from investors, of which approximately $9.6 million was used to re-pay existing

   investors and $1.6 million was invested [Id.]. Defendant used the remaining funds to

   support his own lavish lifestyle [Id.].

          After granting defendant a bifurcated sentencing hearing to permit an evidentiary

   hearing on defendant’s unresolved objections to the Presentence Report (“PSR”) and

   conducting “an exhaustive analysis of the 18 U.S.C. § 3553(a) factors,” United States v.

   Bolze, 44 F. App’x 889, 890–91 (6th Cir. 2012), the Court sentenced defendant to 327

   months’ imprisonment [Doc. 94]. The Sixth Circuit subsequently upheld defendant’s

   sentence on appeal, Bolze, 444 F. App’x at 890, and the Supreme Court denied defendant’s

   petition for a writ of certiorari [Doc. 107].

          The Court later dismissed defendant’s motion for post-conviction relief under

   § 2255 [Doc. 146], and the Sixth Circuit denied defendant’s application for a certificate of

   appealability [Doc. 152], while the Supreme Court denied defendant’s petition for a writ

   of certiorari [Doc. 154].     The Sixth Circuit also denied defendant’s application for

   authorization to file a second or successive § 2255 motion [Doc. 162].

          Defendant has filed two motions to alter or amend the judgment [Docs. 157, 158]

   and a second motion for return of property [Doc. 155], which are currently pending, as well

   as a “Pro Se Urgent Motion for Compassionate Release” under 18 U.S.C. § 3582(c)(1)(A)

                                                   2



Case 3:09-cr-00093-TAV-CCS Document 171 Filed 05/12/20 Page 2 of 12 PageID #: 3302
   [Doc. 164] and a supplementary motion [Doc. 166], both of which the Court considers

   here.

   II.     Legal Standard

           A court generally lacks “the authority to change or modify [a sentence, once

   imposed,] unless such authority is expressly granted by statute.”           United States v.

   Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (citing United States v. Curry, 606 F.3d 323,

   326 (6th Cir. 2010)). The First Step Act of 2018 amended § 3582(c)(1)(A) to modify one

   such exception. First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239 (2018).

   Now a Court may modify a defendant’s sentence upon a motion by a defendant if the

   defendant has exhausted all administrative rights to appeal a failure of the Bureau of

   Prisons to bring a motion on defendant’s behalf or after the lapse of thirty (30) days from

   the receipt of such a request by the warden of the defendant’s facility, whichever is earlier.

   § 3582(c)(1)(A). If the defendant surmounts this preliminary hurdle, the Court may grant

   a sentence reduction “after considering the factors set forth in section 3553(a) to the extent

   that they are applicable” if it finds:

           (i) extraordinary and compelling reasons warrant such a reduction; or

           (ii) the defendant is at least 70 years of age, has served at least 30 years in
           prison, pursuant to a sentence imposed under section 3559(c), for the offense
           or offenses for which the defendant is currently imprisoned, and a
           determination has been made by the Director of the Bureau of Prisons that
           the defendant is not a danger to the safety of any other person or the
           community, as provided under section 3142(g);




                                                 3



Case 3:09-cr-00093-TAV-CCS Document 171 Filed 05/12/20 Page 3 of 12 PageID #: 3303
          and that such a reduction is consistent with applicable policy statements
          issued by the Sentencing Commission . . .

   Id. Defendant apparently requests relief under § 3582(c)(1)(A)(i) [Docs. 164, 166].

   III.   Analysis

          Defendant’s failure to satisfy § 3582(c)(1)(A)’s exhaustion requirement1 bars this

   Court’s consideration of his motion on the merits. Defendant states that he filed a request

   for a reduction in sentence with the warden on April 7, 2020 [Doc. 164 p. 7]. But, the

   warden responded to his request within thirty (30) days, denying it by letter dated April 10,

   2020 [Doc. 166 p. 7]. The letter, which defendant attaches to his supplemental motion,

   states that defendant “may commence an appeal of this decision via the administrative

   remedy process by submitting [his] concerns on the appropriate form (BP-9) within 20

   days of the receipt of this response.” Id.; see also 28 C.F.R. § 571.63(a) (describing

   inmate’s ability to appeal denial of request by warden through Administrative Remedy

   Procedure). Only a denial by the General Counsel or the Director of the BOP constitutes

   “a final administrative decision.” § 571.63(b)–(c). Defendant does not indicate that he has

   filed an appeal of the warden’s denial, much less received a final denial from the General

   Counsel or BOP Director, so he has not exhausted his administrative rights. Thus, it

   appears that the Court’s consideration of his request is foreclosed by § 3582(c)(1)(A)’s

   instruction that a court “may not modify a term of imprisonment” if defendant has not


          1
               The Court uses “exhaustion requirement” throughout the opinion to refer to
   § 3582(c)(1)(A)’s instruction that a court may consider a motion by a defendant after the defendant
   has fully exhausted his administrative rights or after thirty (30) days have passed from the warden’s
   receipt of a request to move on defendant’s behalf for a sentence reduction, whichever is earlier.
                                                      4



Case 3:09-cr-00093-TAV-CCS Document 171 Filed 05/12/20 Page 4 of 12 PageID #: 3304
   “fully exhausted all administrative rights” or allowed “the lapse of 30 days” from an

   unanswered request to the warden. See e.g., United States v. Godofsky, No. 5:16-59-1,

   2020 WL 2188047, at *1–2 (E.D. Ky. May 6, 2020) (concluding court lacked jurisdiction

   to consider compassionate release motion where warden had denied defendant’s request

   purportedly made under § 3582(c)(1)(A) and defendant had not appealed denial), and

   United States v. Flenory, No. 05-80955, 2020 WL 2124618, at *3 (E.D. Mich. May 5,

   2020) (characterizing elapse of thirty (30) days as implicit denial).

          Defendant argues the Court should waive the exhaustion requirement [Doc. 164 p.

   7; Doc. 166 p. 3], but the Court cannot waive a jurisdictional threshold to consideration of

   defendant’s motion. When a statutory bar to suit is jurisdictional, “a litigant’s failure to

   comply with the bar deprives a court of all authority to hear a case.” United States v. Wong,

   575 U.S. 402, 409 (2015). The Supreme Court has stated its hesitance to recognize

   statutory rules profligately as “jurisdictional prescriptions,” rather than “nonjurisdictional

   claim-processing rules,” while it has also insisted that it does not demand Congress “incant

   magic words” to render a prescription jurisdictional. Fort Bend Cty., Tex. v. Davis, 139 S.

   Ct. 1843, 1850 (2019). Still, Congress must “clearly state[] that a [prescription] count[s]

   as jurisdictional.” Id. (quoting Sibelius v. Auburn Reg’l Med. Ctr., 568 U.S. 145, 153

   (2013)).

          Beginning with the text of § 3582(c) then, see, e.g., Ross v. Blake, 136 S. Ct. 1850,

   1856 (2016), the Court notes that the statutory language unequivocally states that a court




                                                 5



Case 3:09-cr-00093-TAV-CCS Document 171 Filed 05/12/20 Page 5 of 12 PageID #: 3305
   “may not modify a term of imprisonment once it has been imposed except” in three

   specific cases. § 3582(c)(1)–(2). These are (1) the circumstances discussed above under

   § 3582(c)(1)(A); (2) “to the extent otherwise expressly permitted by statute or by Rule 35

   of the Federal Rules of Criminal Procedure”; and (3) in the case of a defendant sentenced

   to a term of imprisonment based on a retroactively lowered sentencing range. Id. The

   language of “may not” and “except” indicates that § 3582(c) grants the Court authority to

   modify a sentence only in the three listed circumstances. See United States v. Williams,

   607 F.3d 1123, 1125 (6th Cir. 2010) (“Unless the basis for resentencing falls within one of

   the specific categories authorized by section 3582(c), the district court lack[s] jurisdiction

   to consider [the defendant’s] request.” (quoting United States v. Smartt, 129 F.3d 539, 541

   (10th Cir. 1997))). Section 3582(c)(1)(A) states that the court “may reduce the term of

   imprisonment” “after” defendant has satisfied the exhaustion requirement; thus, the

   exhaustion requirement is a prerequisite to the court’s exercise of its authority under

   § 3582(c)(1)(A).     It follows that the Court lacks jurisdiction to reduce a term of

   imprisonment under § 3582(c)(1)(A) if defendant has not exhausted his administrative

   remedies because a court only has jurisdiction to reduce a sentence under § 3582(c) if the

   “basis for resentencing falls within one of the specific categories authorized” by that

   section, Williams, 607 F.3d at 1125, and a motion by defendant does not fall within




                                                 6



Case 3:09-cr-00093-TAV-CCS Document 171 Filed 05/12/20 Page 6 of 12 PageID #: 3306
   § 3582(c)(1)(A) if defendant fails to satisfy part of that section’s requirements. Cf. id. at

   1125–26.2

          And, even if § 3582(c)(1)(A)’s exhaustion requirement is not jurisdictional, it

   establishes a mandatory statutory exhaustion regime.3 While “judge-made exhaustion

   doctrines . . . remain amendable to judge-made exceptions,” “mandatory exhaustion

   statutes . . . establish mandatory exhaustion regimes, foreclosing judicial discretion.” Ross

   v. Blake, 135 S. Ct. 1850, 1857 (2016). Although § 3582(c)(1)(A) does not use identical

   mandatory language to that of the statutory provision discussed in Ross, where the statute

   stated that an inmate “shall” bring “no action” absent exhaustion of administrative

   remedies, § 3582(c)(1)(A)’s language of “may reduce” the sentence “after” similarly

   indicates that exhaustion must take place before the court has authority to reduce a

   sentence. Like the statutory text examined in Ross, the language of § 3582(c)(1)(A)

   “suggests no limits on an inmate’s obligation to exhaust—irrespective of any ‘special

   circumstances,’” with one exception. 136 S. Ct. at 1856. In Ross, the “edict” contained

   the qualifier that administrative remedies must be “available,” id.; here, the possibility that




          2
              The Sixth Circuit concluded that the district court lacked jurisdiction to reach the
   resentencing question under § 3582(c) because defendant’s sentence was not “based on a
   sentencing range that has subsequently been lowered by the Sentencing Commission,” which
   § 3582(c)(2) requires, and it characterized the question of whether he satisfied this requirement as
   “jurisdictional.” § 3582(c)(2)).
          3
             As the government notes [Doc. 167 p. 9], nonjurisdictional, mandatory claim-processing
   rules are mandatory “in the sense that a court must enforce the rule if a party ‘properly raise[s]’
   it.” Fort Bend, 139 S. Ct. at 1849 (quoting Eberhart v. United States, 546 U.S. 12, 19 (2005) (per
   curiam)). Here, the government has properly raised the exhaustion issue in its initial response to
   defendant’s motion for a sentence modification [Doc. 167 p. 9].
                                                   7



Case 3:09-cr-00093-TAV-CCS Document 171 Filed 05/12/20 Page 7 of 12 PageID #: 3307
   the warden might fail to respond within thirty (30) days of a request to move for a sentence

   reduction qualifies the exhaustion mandate. § 3582(c)(1)(A). Yet, “aside from that

   exception,” such mandatory language “means a court may not excuse a failure to exhaust,

   even to take [special] circumstances into account.” 136 S. Ct. at 1856. Accordingly, the

   court may not create an exception to § 3582(c)(1)(A)’s exhaustion requirement for the

   special circumstance of the COVID-19 epidemic.

           As the government notes, the only federal appellate court yet to address the issue

   of waiving exhaustion found that § 3582(c)(1)(A)’s language is mandatory and thus

   “presents a glaring roadblock foreclosing compassionate release at this point.” United

   States v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020).4 And, most courts to examine the issue


          4
             Some courts have suggested Raia’s conclusion that exhaustion is a prerequisite to
   considering reduction under § 3582(c)(1)(A) is dicta. See, e.g., United States v. Hassan, No. 18-
   20607, 2020 WL 1910151, at *3 (E.D. Mich. Apr. 20, 2020) (citing Raia and characterizing its
   conclusion regarding exhaustion as dicta). Although defendant has not raised this argument, the
   following criticism of this view is informative:
                  The Court also disputes the characterization of Raia’s conclusion that
          failure to exhaust administrative remedies forecloses compassionate release as
          mere “dicta.” As background, while serving a three-month sentence that was under
          appeal because the Government contended it was too lenient, the defendant-
          appellee (Raia) filed in the district court a motion for compassionate release. Raia,
          954 F.3d at 596. The district court denied the motion on the grounds that the
          pending appeal divested it of jurisdiction. Id. Then, instead of appealing that
          decision, Raia “filed a motion asking [the Third Circuit] to decide his
          compassionate-release motion. Alternatively, he ask[ed the Third Circuit] to return
          jurisdiction to the District Court by dismissing the government’s appeal without
          prejudice.” Id.
                  In seeking these alternative remedies, Raia relied on Fed. R. App. P. 3(a)(2),
          which notes: “An appellant’s failure to take any step other than the timely filing of
          a notice of appeal does not affect the validity of the appeal, but is ground only for
          the court of appeals to act as it considers appropriate, including dismissing the
          appeal.” The Third Circuit’s conclusion that the exhaustion requirement was non-
          waivable was the entire basis for denying the defendant-appellant’s alternative
                                                      8



Case 3:09-cr-00093-TAV-CCS Document 171 Filed 05/12/20 Page 8 of 12 PageID #: 3308
   in this circuit have agreed, whether because they have found the exhaustion requirement to

   be jurisdictional or because they deemed it a mandatory statutory prerequisite not amenable

   to judge-made exceptions. See United States v. Edwards, No. 3:13-cr-12-1, 2020 WL

   1987288, at *3–11 (M.D. Tenn. Apr. 27, 2020) (collecting cases in the Sixth Circuit

   denying relief based on failure to satisfy the exhaustion requirement); United States v.

   Black, No. 5:18-CR-646-1, 2020 WL 1930149, at *2–3 (N.D. Ohio Apr. 21, 2020)

   (agreeing with the Third Circuit’s reasoning and conclusion in Raia); United States v.

   Cornett, No. CR 7:10-2, 2020 WL 1912211, at *1–2 (E.D. Ky. Apr. 20, 2020) (finding the

   exhaustion language to be jurisdictional and mandatory); United States v. Dougherty, No.

   2:18-CR-229-2, 2020 WL 1909964, at *2 (S.D. Ohio Apr. 20, 2020) (agreeing the

   exhaustion requirement is jurisdictional and collecting cases); cf. United States v. Hassan,

   No. 18-20607, 2020 WL 1910152, at *2–3 (E.D. Mich. Apr. 20, 2020) (agreeing the

   exhaustion requirement is “imposed by statute and thus is not subject to a judge-made

   exception” but reasoning that waiving the requirement in light of COVID-19 served

   congressional intent), and Samy v. United States, No. CR 16-20610-1, 2020 WL 1888842,




          request that jurisdiction be returned to the district court to consider his motion for
          compassionate release. Specifically, after denying Raia’s primary request, the
          Third Circuit also rejected his alternative request because the (alternatively)
          requested remand would be futile because Raia “failed to comply with
          § 3582(c)(1)(A)’s exhaustion requirement.” Id. at 597. As the sole basis for
          denying an alternative request for relief, the Third Circuit’s view regarding the
          conclusive effect of failing to satisfy the exhaustion requirement does not seem to
          be mere dicta.
   United States v. Edwards, No. 3:13-CR-00012-1, 2020 WL 1987288, at *10 n.6 (M.D. Tenn.
   Apr. 27, 2020).
                                                9



Case 3:09-cr-00093-TAV-CCS Document 171 Filed 05/12/20 Page 9 of 12 PageID #: 3309
 at *2–3 (E.D. Mich. Apr. 16, 2020) (reasoning that exhaustion could be waived where the

 BOP had “already determined the issue” by denying six previous requests and appeals and

 where delay would “unduly prejudice” defendant due to COVID-19’s rapid spread).

        Defendant cites several opinions by courts that waived § 3582(c)(1)(A)’s exhaustion

 requirement in the context of COVID-19, but these courts provided minimal analysis (if

 any) of the statutory text and uniformly relied on a Second Circuit precedent of dubious

 persuasive value in this context.5 See [Doc. 166 p. 3–5 (citing United States v. Sawicz,


        5
            In Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019), the Second Circuit noted that
 “[e]ven where exhaustion is seemingly mandated by statute or decisional law, the requirement is
 not absolute,” and it outlined three exceptions to the exhaustion requirement citing McCarthy v.
 Madigan, 503 U.S. 140, 146 (1992). Barr’s persuasive authority is limited. First, the Barr court
 did not involve a statutory exhaustion requirement but a judge-made one, unlike § 3582(c)(1)(A).
 925 F.3d at 116. Finding that the statute at issue, the Controlled Substances Act (“CSA”), did not
 require exhaustion, the Second Circuit nevertheless concluded that the district court properly
 required exhaustion and that three possible exceptions to the exhaustion principle did not apply.
 Id. Thus, even if the court intended to opine that these exceptions may apply where “mandated by
 statute”—and even if its authority controlled this court—that statement was dicta. If, instead, the
 Second Circuit intended to observe that a judicially-created exhaustion requirement that is
 consistent with a statute may be waived, then its opinion is merely irrelevant to the instant case.
 See United States v. Alexander, No. 1:17-cr-420, 2020 WL 2113180, at *1 (N.D. Ohio May 4,
 2020) (suggesting that Barr stands for the proposition that “judge-made exhaustion requirements
 may be waived even when those requirements are consistent with a statute”). Unlike the
 statutorily-created exhaustion provision in § 3582(c)(1)(A), judge-made exhaustion doctrines
 “remain amenable to judge-made exceptions,” Ross, 136 S. Ct. at 1857, so while it might have
 been acceptable to excuse compliance with the exhaustion requirement the Second Circuit
 recognized in the CSA, the permissibility of waiver of a judicially-created exhaustion requirement
 does not support waiver of a statutorily-created provision. See United States v. Holden, No. 3:13-
 cr-444, 2020 WL 1673440, at *9 (D. Ore. Apr. 6, 2020).
         Second, reading Barr to permit judicially-created exceptions to a statutory exhaustion
 requirement conflicts with Supreme Court precedent, including the precedent the Second Circuit
 cited. The Barr court’s exceptions discussion relied on McCarthy v. Madigan, which has been
 superseded by statute and which did not involve a statutorily-mandated exhaustion provision but
 an administratively-created one. 503 U.S. at 141; see also Woodford v. Ngo, 548 U.S. 81, 85
 (2006) (recognizing that the Prison Litigation Reform Act of 1995 (“PLRA”) superseded
 McCarthy). The McCarthy Court repeatedly indicated its analysis hinged on the absence of an
 applicable statutory provision requiring exhaustion. 503 U.S. at 142–43, 149, 152, 156 (noting
                                                  10



Case 3:09-cr-00093-TAV-CCS Document 171 Filed 05/12/20 Page 10 of 12 PageID #:
                                    3310
 No. 08-cr-287, 2020 WL 1815851 (E.D.N.Y. Apr. 10, 2020) (stating that statutorily-

 mandated exhaustion requirements are not absolute “where [exhaustion] would be futile, .

 . . where the administrative process would be incapable of granting adequate relief . . . [or]

 where pursuing agency review would subject [the person seeking relief] to undue

 prejudice” and finding that undue prejudice to defendant from the COVID-19 outbreak at

 FCI Danbury combined with his risk of complications if he contracted COVID-19 due to

 his hypertension justified waiver (quoting Washington v. Barr, 925 F.3d 109, 118–19 (2d

 Cir. 2019)), Miller v. United States, No. 16-20222-1, 2020 WL 1814084, at *2 (E.D. Mich.

 Apr. 9, 2020) (similar)]; see also [Doc. 164 (citing United States v. Colvin, No. 3:19-cr-

 179, 2020 WL 1613943, at *2 (D. Conn. Apr. 2, 2020) (quoting list of exceptions from

 Barr and finding that all three exceptions applied given risk of contracting COVID-19

 before exhausting her appeals, brief duration of remaining term of imprisonment (eleven

 (11) days), and potential for undue prejudice from “heightened risk of severe illness”)].6



 “the general grievance procedure was neither enacted nor mandated by Congress,” emphasizing
 that the Court only “evaluated the individual and institutional interests at stake” because Congress
 had “not required exhaustion,” and stating that Congress could “design or require an appropriate
 administrative procedure for a prisoner to exhaust his claim for money damages”). Indeed, the
 Court stated that “[w]here Congress specifically mandates, exhaustion is required”; only “where
 Congress has not clearly required exhaustion” may “judicial discretion govern[].” 503 U.S. 140,
 144. This reading of McCarthy, as permitting judge-made exceptions to exhaustion of
 administrative remedies only where no statute mandates exhaustion, comports with the Supreme
 Court’s more recent holding in Ross and its admonition of the Fourth Circuit for adopting “an
 extra-textual exception originally formulated by the Second Circuit” to PLRA’s exhaustion
 requirement. Ross, 136 S. Ct. at 1856 (citing Blake v. Ross, 787 F.3d 693, 698 (2015)).
        6
           Defendant also cites United States v. Brannan, No. 4:15-cr-80-1, 2020 WL 1698392, at
 *1 (S.D. Tex. Apr. 2, 2020), in support of his waiver argument [Doc. 164 p. 8], but the court therein
 did not provide reasons for its grant of an emergency motion for a sentence reduction under
 § 3582(c)(1)(A).
                                                  11



Case 3:09-cr-00093-TAV-CCS Document 171 Filed 05/12/20 Page 11 of 12 PageID #:
                                    3311
       Because this defendant has not satisfied § 3582(c)(1)(A)’s exhaustion requirement,

 see supra p. 6, and because the Court lacks the authority to waive the exhaustion

 requirement, the Court may not modify his sentence under § 3582(c)(1).

 IV.   Conclusion

       The Court lacks authority to consider defendant’s request for a sentence reduction

 under § 3582(c)(1)(A) because he has failed to exhaust his administrative rights.

 Accordingly, defendant’s motion and supplemental motion for compassionate release

 [Docs. 164, 166] are DENIED with leave to refile when defendant has satisfied

 § 3582(c)(1)(A)’s exhaustion requirement. Moreover, because defendant has not satisfied

 the statutory prerequisite for consideration of his compassionate release request,

 defendant’s emergency motion to appoint counsel to assist him with his compassionate

 release motion [Doc. 168] is DENIED as moot.

       IT IS SO ORDERED.


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE




                                           12



Case 3:09-cr-00093-TAV-CCS Document 171 Filed 05/12/20 Page 12 of 12 PageID #:
                                    3312
